          Case 3:20-cv-00066-MPS Document 10 Filed 01/15/20 Page 1 of 14



                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

RYAN MUCAJ et al.                                :

v.                                               :         3:20-cv-66 (MPS)

UNIVERSITY OF CONNECTICUT et al.                 :         JANUARY 15, 2020

         EMERGENCY MOTION FOR TEMPORARY RESTRAINING ORDER OR
                        PRELIMINARY INJUNCTION

         In accordance with Federal Rule of Civil Procedure 65 and Local Rule 7(a)(6),

the Plaintiffs move for emergency injunctive relief, as either a temporary restraining

order or a preliminary injunction. Without such emergency relief, the plaintiffs on-

campus housing is threatened, their First Amendment rights will continue to be

infringed, and the defendants will continue to act in derogation of the consent decree,

judgment and court order in Nina Wu v. University of Connecticut, CV H-89-649 (PCD)

(January 25, 1990)1 (hereinafter “the consent decree”). Good cause exists for an

emergency hearing in light of the degree of irreparable harm and the compressed

nature of the timeline here.

                               SUMMARY OF ARGUMENT

         This First Amendment case arises out of disciplinary proceedings against the

plaintiffs, seniors at the University of Connecticut (school), based on their use of an

offensive word, the racial slur “nigger” on October 11, 2019. A conduct officer of the

school, Defendant Kytan, found that the plaintiffs violated the “Disruptive Behavior”

policy. The officer also found that, among other things, the plaintiffs should be removed

from student housing as punishment. The plaintiffs seek a temporary restraining order



1
    It appears that the handwritten docket number is 16.
                                             1
        Case 3:20-cv-00066-MPS Document 10 Filed 01/15/20 Page 2 of 14



or preliminary injunction specifically enjoining the school from enforcing the Disruptive

Behavior policy as-applied to the plaintiffs in administrative proceeding, and in particular

a January 17, 2020 2:00pm hearing and from removing the students from their housing.

       The plaintiffs are likely to succeed on the merits for several reasons. The

school’s conduct is plainly a content-based and viewpoint-based restriction on speech,

prohibited by the First and Fourteenth Amendments. Censorship of particular

viewpoints, however offensive, is almost invariably unconstitutional. In addition, the

disciplinary proceedings violate a standing court order in the consent decree. See

Exhibit 1 (copy of the consent decree); see also Exhibit 2 (Dec. 11, 1989 newspaper

article concerning case). Finally, the “Disruptive Behavior” policy is vague, overbroad,

and leaves too much discretion to decision-makers as concerns speech.

       The other requirements for preliminary relief are met as well. As concerns

irreparable harm, in First Amendment cases, irreparable harm is presumed when the

infringement is direct, like in this case. Bronx Household of Faith v. Board of Education

of City of New York, 331 F.3d 342, 349–50 (2d Cir. 2003). Even if it were not presumed,

damages cannot compensate the loss of access to the school learning environment or

the loss of the comfort of a familiar home apartment. In addition, the harm to the

students absent an injunction is great, whereas the harm to the school with an injunction

is essentially nonexistent. Removing the students from housing is in essence an

immediate eviction, effected within 24 hours. Such an upheaval at the start of a

semester would have drastic implications on the plaintiffs’ academic performance, not to

mention their physical well-being. In contrast, the school suffers no harm. The school

would merely maintain the housing contract it already has with the plaintiffs, and having



                                             2
           Case 3:20-cv-00066-MPS Document 10 Filed 01/15/20 Page 3 of 14



already made its finding, there is no reason to believe delaying administrative

proceedings could prejudice the school. Moreover, the public interest favors protecting

the plaintiffs’ freedom of speech.

       Finally, good cause exists for the emergency nature of this motion. By the nature

of the timing here, given the hearing two days hence, delay specifically jeopardizes the

students’ rights. The students received notice of the hearing on January 8, 2020. In

light of the degree of irreparable harm, the compressed timeline, the constitutional

interest in prohibiting government action that chills the speech of non-parties to this

action, and because the defendants flagrantly violate the order from this court in the

consent decree, there is a particular exigency in the present case that merits a finding of

good cause for an emergency motion.

                                     OPERATIVE FACTS

Consent Decree2

       In early 1989, Nina Wu was a junior at the University of Connecticut. Ms. Wu

hung a handmade poster on her dormitory room door. The poster listed the types of

people who were “welcome,” “tolerated.” “unwelcome,” and “shot on sight”—the last of

which listed “bimbos,” “preppies,” “racists,” and “homos.” The school found that Ms. Wu

violated the school harassment policy by way of the poster. Based on the use of the

word “homos,” the school expelled Ms. Wu from all residential and dining halls in April,

1989. In response, Ms. Wu subsequently brought an action in federal District Court,

District of Connecticut, pursuant to 42 U.S.C. § 1983, alleging deprivation of her First

       2
        The facts outside of the consent decree itself are derived from conversations
with counsel on the case as well as the December 11, 1989 New York Times news
story, which counsel on the case confirmed to be accurate. See Exhibit 2. The plaintiffs
do not possess a copy of the court file, pleadings, or discovery in Wu.
                                             3
            Case 3:20-cv-00066-MPS Document 10 Filed 01/15/20 Page 4 of 14



Amendment rights. Although she denied writing the word “homos,” she asked the court

to assume that she did.

        On January 25, 1990, the court, the Honorable Peter C. Dorsey, District Judge,

entered judgment in accordance with the consent decree. Pursuant to that consent

decree, the school agreed to be permanently enjoined from enforcing the school

harassment policy employed against Ms. Wu, as that policy existed at the time.

Specifically, the school agreed to excise the prohibition in the policy concerning “making

personal slurs or epithets based on race . . . .” See Exhibit 1 (at consent decree’s

exhibit). In its place, the school adopted a policy prohibiting the “face-to-face” use of

“fighting words,” in accordance with that legal doctrine. See id.

        The school furthermore agreed to be permanently enjoined from “enforcing . . .

any other policy that interferes with the exercise of First Amendment rights by the

plaintiff or any other student, when the exercise of such rights is unaccompanied by

violence or the imminent threat of violence.” See Exhibit 1 (consent decree at ¶ 1). The

school also agreed to provide Ms. Wu with a dormitory room, to restore her dining

privileges, and to pay Ms. Wu reasonable attorneys’ fees. See id. (consent decree at

¶¶ 3, 5).

        At some point after that, the school and its officials and employees began to

systemically disregard their obligations under the consent decree. They failed to take

any reasonable precautions to ensure the order is followed or even that successive

officials were made aware of its existence.

January, 2015 Letter

        On January 26, 2015, the American Civil Liberties Union of Connecticut (ACLU-



                                              4
        Case 3:20-cv-00066-MPS Document 10 Filed 01/15/20 Page 5 of 14



CT) sent a letter to the Office of President of the school. See Exhibit 3. The letter

expressed concerns over how the school’s policies threatened First Amendment rights.

Among other things, the letter reminds the school of its obligations pursuant to the

consent decree.

October 11, 2019 Incident and Arrest

       On October 11, 2019, Defendant Daugherty viewed an October 11, 2019 video

that allegedly showed the plaintiffs’ walking through a parking lot, late at night. A

student emailed to her an internet link to the video.3 Defendant Daugherty believed she

heard the defendants utter the word “nigger” in the video. That utterance is inaudible or

indiscernible at normal volume—the utterance was only audible or discernible using a

feature to highly amplify the recording. See Exhibit 5 (at warrant affidavit page 2).

       Defendant Daugherty reported what she viewed to the University of Connecticut

Police. See Exhibit 4. A police investigation ensued, which resulted in an arrest warrant.

See Exhibit 5 (information and warrant affidavit).

       According to the warrant, video, and witnesses, there were three students

walking together. Their conduct was identical except two of them—the plaintiffs—

uttered a racial slur. Only the students who uttered a racial slur faced criminal charges,

even though all other conduct among the students was the same.

       Both school officials and school police described what occurred as a “bias

incident” in correspondence. See Exhibit 6 at RM20, RM22–26; Exhibit 7 at JK21,

JK23–27 (same documents).




3
 An unedited version of the video is available at
https://twitter.com/naacpuconn/status/1182821535670648833?s=21.
                                             5
        Case 3:20-cv-00066-MPS Document 10 Filed 01/15/20 Page 6 of 14



UConn Disciplinary Hearings and Findings

       Starting in October, 2019, the school commenced disciplinary processes against

the students. The first hearings were general and informational in nature as to the

administrative process. On October 23, 2019, Conduct Officer Kytan had the first such

hearing with Karal, and on October 25, 2019, she had the first such hearing with Mucaj.

       Conduct Officer Kytan informed both students that they were being investigated

because of “remarks directed towards race/ethnicity.” In the October 25, 2019 hearing,

Mucaj asked Conduct Officer Kytan if Mucaj was being investigated “because of

something I said,” and Kytan responded, “Yes.”

       On November 1, 2019, Conduct Officer Kytan conducted a factfinding hearing of

Mucaj, and on November 4, 2019, Conduct Officer Colon conducted a factfinding

hearing of Karal. Among other things, Conduct Officer Colon asked Karal as to the

spelling of the word he uttered on October 11, 2019. She asked whether the utterance

was a word that is spelled “n-i-g-g-a’” or whether the utterance was a word that is

spelled “n-i-g-g-e-r.”

       On November 13, 2019, Karal was subjected to an investigative hearing by the

nursing school. During this meeting, Nursing School Officials made it explicitly clear to

Karal that he was being investigated for the content of his speech on October 11, 2019.

From start to finish of the investigation, Conduct Officer Kytan describes the

investigation as concerning “remarks directed towards race/ethnicity.” See Exhibit 8

(October 23, 2019 Letter); Exhibit 6 at RM1; Exhibit 7 at JK1.

       On November 19, 2019, Conduct Officer Kytan detailed her findings to Mucaj,

and on November 20, 2019, she detailed her findings to Karal. She “found” that the



                                             6
        Case 3:20-cv-00066-MPS Document 10 Filed 01/15/20 Page 7 of 14



students violated a policy worded as follows:

              Disruptive behavior, which is defined as participating in or inciting others
              to participate in the disruption or obstruction of any University activity,
              including, but not limited to: teaching, research, events, administration,
              student conduct proceedings, the living/learning environment, or other
              University activities, on or off-campus; or of other non-University activities
              when the conduct occurs on University premises; or of the living
              environment, on or off-campus.

Conduct Officer Kytan found and explained, that among other things, the appropriate

sanction was to terminate the students’ housing agreement with the school. She

explained that the students could acquiesce and accept her finding or challenge her

finding by way of another hearing.

       At no point in any of the proceedings was either student accused of acting with

violence or the imminent threat of violence, or any misconduct even remotely

approaching such. The school has only ever accused the students of acting orally and

verbally.

       On January 8, 2020, the plaintiffs were each noticed that such a hearing would

be conducted on January 17, 2020, with or without their presence. That same day,

General Counsel for the school clarified and affirmed that any discipline imposed at the

January 17, 2020 hearing would go into effect immediately, without a stay even if

review was sought. Exhibit 9. Further communications with that office verified that only

a specific Court Order could stop proceedings. This lawsuit followed.

                           RELEVANT LEGAL STANDARDS

       “If there is a bedrock principle underlying the First Amendment, it is that the

government may not prohibit the expression of an idea simply because society finds the

idea itself offensive or disagreeable.” Texas v. Johnson, 491 U.S. 397, 414, 109 S. Ct.



                                             7
        Case 3:20-cv-00066-MPS Document 10 Filed 01/15/20 Page 8 of 14



2533 (1989). It is well established that racial epithets, without more, fall within the aegis

of the First Amendment. See Matal v. Tam, 137 S. Ct. 1744, 198 L. Ed. 2d 366 (2017).

Prohibitions against racial epithets amount to not just impermissible content

discrimination, but viewpoint discrimination. See R.A.V. v. City of St. Paul, 505 U.S.

377, 391–92, 112 S. Ct. 2538 (1992).

       Under Rule 65 of the Federal Rules of Civil Procedure, courts weigh four factors

when deciding whether to grant a motion for preliminary injunction: (1) has the movant

shown a reasonable probability of success on the merits; (2) will the movant be

irreparably harmed by denial of the relief; (3) will granting preliminary relief result in

even greater harm to the non-moving party; and (4) is granting preliminary relief in the

public interest.

       This is not a case where the required showing of success on the merits is

elevated. In our circuit, “[w]here the movant seeks a mandatory injunction (one that will

alter the status quo) rather than a prohibitory injunction (one that maintains the status

quo), the likelihood-of-success standard is elevated: the movant must show a clear or

substantial likelihood of success.” Hoblock v. Albany City Board of Elections, 422 F.3d

77, 97 (2d Cir. 2005). The injunction in this case is only prohibitory, however, so the

plaintiffs need only show a likelihood of success.

        “Where a plaintiff alleges injury from a rule or regulation that directly limits

speech, the irreparable nature of the harm may be presumed. . . . [I]n instances where

a plaintiff alleges injury from a rule or regulation that may only potentially affect speech,

the plaintiff must establish a causal link between the injunction sought and the alleged

injury, that is, the plaintiff must demonstrate that the injunction will prevent the feared



                                               8
         Case 3:20-cv-00066-MPS Document 10 Filed 01/15/20 Page 9 of 14



deprivation of free speech rights.” Bronx Household of Faith v. Board of Education of

City of New York, 331 F.3d 342, 349–50 (2d Cir. 2003).

      “[S]ecuring First Amendment rights is in the public interest. . . . [T]he

Government does not have an interest in the enforcement of an unconstitutional law.”

New York Progress & Prot. PAC v. Walsh, 733 F.3d 483, 488 (2d Cir. 2013) (citation

omitted; internal quotation marks omitted).

I. THE PLAINTIFFS HAVE A LIKELIHOOD OF SUCCESS ON THE MERITS

          It is clear that the school is engaging in impermissible content and viewpoint

   discrimination. It is equally plain that the school is violating the consent decree in

   Wu.

          Consider the treatment of the plaintiffs vis-à-vis the third student. The only

   difference in conduct was that the plaintiffs uttered a racial slur and the third student

   did not. This is plain in the conduct officer’s findings, arrest warrant affidavit, and the

   record. See Exhibit 5 (warrant affidavit at 4–6); Exhibit 6 (RM4 at “witness 3”);

   Exhibit 7 (JK 18 “it was just me and [Mucaj] playing the game”). If there was a

   content-neutral rule at issue, then the third student would have been punished as

   well—but he wasn’t. See Exhibit 10 (Mucaj Affidavit); Exhibit 11 (Karal affidavit).

          The focus of the investigation also evinces impermissible content and

   viewpoint discrimination. The conduct officer’s findings and conclusions as to both

   plaintiffs focus on the racial epithet. Exhibit 6 at RM 4; Exhibit 7 at JK4. There is no

   focus on something content neutral, like time, place, manner, or volume. As stated

   above, from start to finish Kytan describes the investigation as concerning “remarks

   directed towards race/ethnicity.” See Exhibit 8 (October 23, 2019 Letter); Exhibit 6 at



                                              9
      Case 3:20-cv-00066-MPS Document 10 Filed 01/15/20 Page 10 of 14



  RM1; Exhibit 7 at JK1. Other officials describe what happened as a “bias” incident.

  See Exhibit 6 at RM20, RM22–26; Exhibit 7 at JK21, JK23–27 (same documents).

  No one describes the incident as “loud” or the like.

         Statements by the Conduct Officers themselves also show that the

  proceedings are all about content and viewpoint discrimination. Conduct Officer

  Colon was so concerned with content as to inquire as to the spelling of the

  utterance—which begs the question as to which is protected and which is not? See

  Exhibit 11. Finally, Conduct Officer Kytan herself states affirmed to Mucaj that the

  issue was the content of his speech: something he said. See Exhibit 10. Not how

  loud he was. Not where he was. Not the time of day. Not his alcohol consumption.

  It was about the content and viewpoint of his speech.

         The video evidence does not support a finding that the students’ conduct was

  disruptive. In her findings, Kytan principally uses video evidence for identity. See

  Exhibit 6 RM3–4.

         Because the policy being enforced implicates First Amendment rights without

  violence or threat of violence, the consent decree is violated. In addition, because

  the enforcement is based on impermissible content and viewpoint discrimination, the

  plaintiffs have a likelihood of success on the merits.

II. THE PLAINTIFFS ARE IRREPARABLY HARMED WITHOUT RELIEF

         “Where a plaintiff alleges injury from a rule or regulation that directly limits

  speech, the irreparable nature of the harm may be presumed. . . . [I]n instances

  where a plaintiff alleges injury from a rule or regulation that may only potentially

  affect speech, the plaintiff must establish a causal link between the injunction sought



                                            10
      Case 3:20-cv-00066-MPS Document 10 Filed 01/15/20 Page 11 of 14



  and the alleged injury, that is, the plaintiff must demonstrate that the injunction will

  prevent the feared deprivation of free speech rights.” Bronx Household of Faith v.

  Board of Education of City of New York, 331 F.3d 342, 349–50 (2d Cir. 2003).

         Here, the viewpoint and content discrimination from the school directly

  infringes on specific utterances. The speech restrictions, being direct, presumptively

  cause irreparable harm.

         Even if there was no presumption, the plaintiffs readily show irreparable harm.

  Money cannot replace ready access to the school environment, with enormous

  social and academic resources. Money cannot replace the burden on academics

  caused by a sudden move off campus as the students struggle to cope with

  extremely difficult logistics. Money cannot fully compensate for the harm to the

  liberty of speech and the chilling effect the punishment effects on the plaintiffs.

         It is of no import that some of the harm is only threatened—that there could

  be a different outcome from the hearing. In the First Amendment context, the threat

  of harm is sufficient. See Elrod v. Burns, 427 U.S. 347, 373, 96 S. Ct. 2673 (1976),

  (preliminary injunction appropriate where party was only threatened with discharge

  from employment in derogation of First Amendment). Furthermore, the disciplinary

  process alone, distinct from any possible sanctions, alone violates the consent

  decree and burdens the plaintiffs’ speech, as “enforcing . . . [a] policy that interferes

  with the exercise of First Amendment rights by . . . [a] student, when the exercise of

  such rights is unaccompanied by violence or the imminent threat of violence.”

III. GRANTING RELIEF CAUSES ESSENTIALLY NO HARM TO THE SCHOOL

         The school suffers no practical harm in granting the injunctive relief. The



                                            11
      Case 3:20-cv-00066-MPS Document 10 Filed 01/15/20 Page 12 of 14



  school would merely maintain the housing contract it already has with the plaintiffs.

  In addition, having already made its finding, there is no reason to believe delaying

  administrative proceedings could prejudice the school.

IV. PROTECTING THE FREEDOM OF SPEECH SERVES THE PUBLIC INTEREST

         The public interest favors protecting the plaintiffs’ freedom of speech.

  “[S]ecuring First Amendment rights is in the public interest. . . . [T]he Government

  does not have an interest in the enforcement of an unconstitutional law.” New York

  Progress & Prot. PAC v. Walsh, 733 F.3d 483, 488 (2d Cir. 2013) (citation omitted;

  internal quotation marks omitted). However offensive the speech may be, “[t]he

  public interest lies with the enforcement of the Constitution.” Ligon v. City of New

  York, 925 F. Supp. 2d 478, 541 (S.D.N.Y. 2013).

V. GOOD CAUSE EXISTS FOR THE EMERGENCY RELIEF

         Finally, good cause exists for the emergency nature of this motion. The

  plaintiffs received notice of the January 17, 2020 hearing on January 8, 2020. The

  timing by the school created this exigency, and the school will not reschedule to

  accommodate these proceedings. In light of the degree of irreparable harm, the

  compressed timeline, the constitutional interest in prohibiting government action that

  chills the speech of non-parties to this action, and because the defendants flagrantly

  violate the order from this court in the consent decree, there is a particular exigency

  in the present case that merits a finding of good cause for an emergency motion.

VI. CONCLUSION

         For the foregoing reasons, the Court should grant the motion for temporary

  restraining order or for a preliminary injunction or both.



                                            12
Case 3:20-cv-00066-MPS Document 10 Filed 01/15/20 Page 13 of 14




                            THE PLAINTIFFS


                      BY:   /s/ Mario Cerame ct30125
                            Mario Cerame
                            Brignole, Bush & Lewis LLC
                            73 Wadsworth Street
                            Hartford, Connecticut 06106
                            T: 860.527.9973
                            F: 860.527.5929
                            E: mario@brignole.com
                               attorneys@brignole.com




                              13
       Case 3:20-cv-00066-MPS Document 10 Filed 01/15/20 Page 14 of 14


                                   CERTIFICATION

A hardcopy of the foregoing, including attached letter to chambers, shall be hand
delivered before 10:00AM on January 16, 2020 to:

      Henry Salton, Esq.
      (or an individual authorized to receive on his hehalf)
      Assistant Attorney General
      Office of the Attorney General
      Health and Education Unit Head
      165 Capitol Avenue
      Hartford, Connecticut 06106

      Mark Kohler, Esq.
      Assistant Attorney General
      Office of the Attorney General
      Health and Education Unit Head
      165 Capitol Avenue
      Hartford, Connecticut 06106

An electronic copy of the foregoing has been or shall immediately be sent by way of
electronic mail as follows:

      Henry Salton, Esq.                               Mary Lenehan, Esq.
      Assistant Attorney General                       Assistant Attorney General
      Henry.Salton@ct.gov                              Mary.Lenehan@ct.gov

      Mark Kohler, Esq.                                Ralph Urban II, Esq.
      Assistant Attorney General                       Assistant Attorney General
      Mark.Kohler@ct.gov                               Ralph.Urban@ct.gov

      Office of the Attorney General
      165 Capitol Avenue
      Hartford, Connecticut 06106


      Nicole Fournier Gelston, Esq.
      General Counsel to the University of Connecticut
      nicole.gelston@uconn.edu

      Office of the General Counsel
      343 Mansfield Road, Unit 1177
      Storrs, CT 06269-1177
                                                       /s/ Mario Cerame ct30125
                                                       Mario Cerame
